DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 08 February 2021 does not comply with the requirements of 37 CFR 1.121(c) because not all of the changes made to claim 2 were properly identified.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 08 February 2021 appears to be bona fide and otherwise places the application into condition for allowance, claim 2 has been rewritten below to properly identify the changes that have been made to the claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George McGuire on 11 February 2021.

The application has been amended as follows: 
Please amend claim 2 as indicated below:
2. (Currently Amended) A system for characterizing an adhesive polymer, the system comprising:
a sample bonded to a rigid substrate;
three or more AE piezoelectric sensors mounted on the surface of the sample and the rigid structure, wherein the AE piezoelectric sensors are configured to detect a mechanical wave generated during development of an inward-growing three-dimensional spiral crack within the sample and also to perform AE source location approach to determine a 3D geometry of the spiral crack;
a visualization device configured to visualize a 2D spiral cracking pattern of the adhesive polymer deposited on a surface of the rigid substrate as a result of the generation of the inward-growing three-dimensional spiral crack within the sample; and 
2D spiral cracking pattern, fracture characteristics of the sample.

Allowable Subject Matter
Claims 1 and 2 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for fracture characterizing of adhesive polymers comprising, in combination with the other recited steps, detecting, by three or more AE piezoelectric sensors mounted on the surface of the sample and/or the rigid substrate, mechanical transient waves generated during the development of an inward-growing spiral crack and visualizing a two-dimensional spiral crack pattern deposited on a surface of the rigid substrate as a result of the generation of the inward-growing three-dimensional crack and determining, using the detected mechanical waves and the visualized sample, AE-based fracture characteristics of the sample.
With regards to claim 2, the prior art of record fail to teach and/or suggest a system for characterizing an adhesive polymer comprising, in combination with the other recited elements, three or more AE piezoelectric sensors mounted on the surface of the sample and the rigid substrate, wherein the AE sensors are configured to detect mechanical waves generated during the development of an inward-growing three-dimensional spiral crack within the sample, a visualization device configured to visualize a 2D spiral cracking pattern of adhesive polymer deposited on a surface of the rigid substrate as a result of the generation of the inward-growing three-dimensional spiral crack within the sample, and a processor configured to determine, using the detected mechanical wave and the visualized 2D spiral cracking pattern, fracture characteristics of the sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855